Slip Op. 02-53

UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
___________________________________
                                    :
PEER BEARING COMPANY,               :
                                    :
          Plaintiff and             :
          Defendant-Intervenor,     :
                                    :
          v.                        :
                                    :
UNITED STATES,                      :
                                    :
          Defendant,                :   Consolidated
                                    :   Court No. 97-03-00419
THE TIMKEN COMPANY,                 :
                                    :
          Defendant-Intervenor and :
          Plaintiff,                :
                                    :
          and                       :
                                    :
L & S BEARING COMPANY;              :
SHANGHAI GENERAL BEARING CO., LTD.,:
                                    :
          Defendant-Intervenors.    :
___________________________________:

                                 JUDGMENT

     This Court having received and reviewed the United States

Department   of   Commerce,    International   Trade   Administration’s

(“Commerce”) Final Results of Redetermination Pursuant to Court

Remand: Administrative Review of the Antidumping Duty Order on

Tapered Roller Bearings and Parts Thereof, Finished and Unfinished,

from the People’s Republic of China (“Remand Results”), issued

pursuant to the Court’s order in Peer Bearing Co. v. United States,

25 CIT ___, 182 F. Supp. 2d 1285 (2001), and the responses by The

Timken Company and Peer Bearing Company, and Commerce having
Consol. Court No. 97-03-00419                               Page 2


complied with the Court’s remand, it is hereby


     ORDERED that the Remand Results filed by Commerce on March 26,

2002, are affirmed in their entirety; and it is further


     ORDERED that since all other issues have been decided, this

case is dismissed.




                                     ___________________________
                                         NICHOLAS TSOUCALAS
                                            SENIOR JUDGE


Dated:    June 5, 2002
          New York, New York